DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-26-2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 22 recites “A method ... consisting of: adding a composition consisting of a biofilm disrupting agent.. a biocide... and optionally water.”  There is no support for the water being an optional component.  
Claims 24-26 are rejected for their dependence on a claim lacking written description support under 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 12, 14, 16,17, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a biocide selected from the group consisting of bromochloro-dimethyl hydantoin, hypobromous acid, trichloroisocyanuric acid, monochloramines, dichloramines, formaldehyde and formaldehyde-releasing compounds, hydantoins, tetrakis-hydroxy phosphonium chloride, and combinations thereof ... the amount of biocide is ... based upon active chlorine”.  It is unclear how the amount of non-chlorine and non-halogen based biocides can be measured “based upon active chlorine”, since 
Claim 16 is rejected for the same reasons as claim 1.  And, it is unclear whether the range of biocide being based upon active chlorine limits the biocide to a chlorine based biocide or not.
Claims 4-6, 12, 14, 16, 17, and 20 are rejected for their dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 provides for biocide to biofilm disrupting agent ranges which literally cover ranges literally outside of the claimed range of 1:1 to 1:40 recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1, 4-6, 12, 14, 16-17, 20, 22, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over 5,670,055 to Yu et al. (“Yu”) in view of U.S. Patent Application Publication No. 2006/0231505 to Mayer et al. (“Mayer”).
As to claims 1, 4-6, 14 teaches a method of controlling and removing a biofilm on a surface in contact with an aqueous system (See abstract) comprising the step of adding a sodium dodecylbenzenesulfonates (See col. 2 lines 55-60), in an amount between 1-39 mg/L based upon the volume of water being treated (See col. 2 lines 60-65; a dosage of 10ppm is selected in the water being treated), and a biocide to the aqueous system (See col. 3 lines 10-25, peracid and other biocides are taught as being added with LAS), thereby reducing and removing biofilm from the surface in contact with the aqueous system (See col. 1 lines 5-20).
But Yu does not mention the use of mono- or dichloramine, or a biocide derived from a reaction of one of the ammonia-source moieties of claim 5 with a chlorine moiety such as hypochlorite of claim 6, as the biocide or that the amount of biocide is from about 1-10 mg/L based upon active chlorine, and the weight ratio of the biocide to the biofilm disrupting agent is from 1:1 to 1:40 in the aqueous system or from 1 part biocide to greater than 1 part disrupting agent (claim 14).
As to providing mono- or dichloramine and in the specific amount, Mayer is directed to a similar system of using biocidal mixtures to treat water and mitigation of (See Mayer title, abstract and [0003]).  Mayer suggests providing mono- or di-chloramine in combination with a surfactant in order to achieve synergistic biocidal effect (See Mayer [0035] mono- and dichloramine are taught; and see [0036], and [0042]; see [0071]). Mayer suggests forming the biocide from a reaction of hypochlorite with one of the enumerated ammonium sources including mono- or dichloramine (See [0028]-[0035]).  Further Mayer suggests that the effective concentration of haloamine is between 0.5 and 5 ppm based on “active level basis”, which is chlorine in the case of chloramine (See Mayer [0052]). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to either add mono- or dichloramine as biocides or to substitute mono- or dichloramines, produced by a reaction between chlorine/hypochlorite and one of the enumerated ammonium source, for one of the biocides in Yu in order to achieve the predictable result of synergistic effect when combining the chloramine biocide with a surfactant/LAS in Yu as taught by Mayer.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.  See also MPEP 2143(I)(B), simple substitution of one prior art element for another to achieve predictable results is considered to be prima facie obvious.  Moreover, since the claimed amount of biocide, 1-10ppm, overlaps the prior art range, 0.5-5ppm, a prima facie case of obviousness exists as to the range.  See MPEP 2144.05(I).
As to the ratio of the SDBS to the biocide, Yu suggests that the relative quantities of the SDBS and the biocide are result effective variables which control the synergy between the compositions as determined by a synergism index (See Yu at least col. 6 lines 55-col. 7 line 5).  Further Mayer suggests that the relative amounts of biofilm (See [0052] and see [0071]-[0075]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the weight percentages of the haloamine biocide to SDBS in Yu and Mayer in order to provide for a desired level of synergism.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to claim 12, Yu and Mayer teaches the method of claim 1, and Yu provides for a range of 1-50 and 5-20ppm (See Yu col. 2 lines 60-65).  The claimed range falls within or overlaps the prior art range and therefore a prima facie case of obviousness exists.  See MPEP 2144.05(I).
As to claim 16, Yu and Mayer teach the method of claim 1, and Yu teaches the biofilm disrupting agent is sodium dodecylbenzene sulfonate at a dosage of 10ppm (See Yu col. 2 lines 50-60), and as combined with Mayer chlorine disinfectant is taught. Yu is different in that Yu does not mention that the biocide is chlorine based providing from 1-10ppm of active chlorine and that there is a weight ratio of such chlorine biocide to biofilm disrupting agent of 1:1 to 1:8.
As to the concentration of chlorine, Mayer as combined with Yu suggests providing 0.5-5ppm of the chlorine concentration (See Mayer [0051]-[0052]).  Accordingly, the claimed chlorine concentration overlaps with the prior art range and therefore a prima facie case of obviousness exists.  See MPEP 2144.05(I).
(See [0052] and see [0071]-[0075]).  Yu also suggests that the relative quantities of the SDBS and the biocide are result effective variables which control the synergy between the compositions as determined by a synergism index (See Yu at least col. 6 lines 55-col. 7 line 5). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the weight percentages of the chorine biocide to biofilm disrupting agent/surfactant in Yu and Mayer in order to provide for a desired level of synergism.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to claim 17, Yu teaches the method of claim 1, and further provides that the biofilm is present in a cooling tower water system or other industrial water systems (See col. 1 lines 10-15)
As to claim 20, Yu and Mayer teach the composition of claim 19, but do not mention the weight ratio between the chloramine or di-chloramine biocide and the biofilm disrupting agent. As to the relative weight percentages of chorine biocide to biofilm disrupting agent/surfactant, Mayer suggests that this is a result effective variable which controls the synergism achieved (See [0052] and see [0071]-[0075]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the weight percentages of the chorine biocide to biofilm Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to claims 22, 24, and 25 Yu teaches a method of controlling and removing a biofilm on a surface in contact with an aqueous system (See abstract) comprising the step of adding a sodium dodecylbenzenesulfonates (See col. 2 lines 55-60) and a biocide to the aqueous system (See col. 3 lines 10-25 and col. 4 lines 45-50, THPS is taught), thereby reducing and removing biofilm from the surface in contact with the aqueous system (See Yu col. 1 lines 1-20).
But Yu does not mention the use of mono- or dichloramine as the biocide and Yu does not mention that the method “consists of” the step of adding the biofilm disrupting agent and the biocide as a composition.  
As to providing for mono- or dichloramine, Mayer is directed to a similar system of using biocidal mixtures to treat water and mitigation of biofilms (See Mayer title, abstract and [0003]).  Mayer suggests providing mono- or di-chloramine in combination with a surfactant in order to achieve synergistic biocidal effect (See Mayer [0035] mono- and dichloramine are taught; and see [0036], and [0042]; see [0071]). Mayer suggests forming the biocide from a reaction of hypochlorite with one of the enumerated ammonium sources including mono- or dichloramine (See [0028]-[0035]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute mono- or dichloramines, produced by a reaction between simple substitution of one prior art element for another to achieve predictable results is considered to be prima facie obvious.
As to providing the biofilm disrupting agent and the biocide as a combined composition, Mayer suggests providing the biocide and nonoxidizing treating agent as a combined mixture (See [0027], haloamine is combined with the nonoxidizing biocide; [0035] haloamines include mono- and di-chloramine; and see [0036] and [0042], nonoxidizing biocides surfactant agents include detergents; Note SDBS is a detergent, see e.g. Yu col. 2 lines 38-42, “The present invention takes advantage of detergency...”).  Mayer suggests that the mixtures of detergent provide for synergy (See Mayer [0027]), and a person having ordinary skill would also recognize that the use of a mixture of the components provides for a single addition of a treating agent.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for the biocide and SDBS in a mixed composition in Yu and Mayer in order to achieve the predictable result of synergy as taught by Mayer as well as to facilitate providing a single addition of mixed treatment agent to treat the water system. 
As to excluding steps or compounds which are not recited in the claims, it is considered to be prima facie obvious to exclude elements or steps, if the function of the step or element is not required.  See MPEP 2144.04(II)(A).  Here Yu suggests the combination of the disrupting agent and biocides, and in view of Mayer it is considered 
As to claim 26, Yu and Mayer teach the method of claim 24, but do not mention the weight ratio of the biocide to biofilm disrupting agent is from 1:1.25 to 1: 31.2. However, Yu suggests that the relative quantities of the SDBS and the biocide are result effective variables which control the synergy between the compositions as determined by a synergism index (See Yu at least col. 6 lines 55-col. 7 line 5).  Further Mayer suggests that the relative amounts of biofilm disrupting agent: to surfactant, is a result effective variable which controls the synergism achieved (See [0052] and see [0071]-[0075]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the weight percentages of the haloamine biocide to SDBS in Yu and Mayer in order to provide for a desired level of synergism.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
Response to Arguments
1-26-2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are not anticipated by Yu or Mayer.  In response the examiner agrees.
Applicant argues with respect to the obviousness rejections under 103 that Yu does not provide for sodium dodecylbenzenesulfonate.  In response, Yu provides for SDBS at col. 2 lines 55-57.

    PNG
    media_image1.png
    170
    480
    media_image1.png
    Greyscale

Further the examiner agrees that the specific biocides claimed are not taught in Yu.  However, Yu suggest a synergistic relationship with other biocides.  Further Mayer is cited to show M providing mono- or di-chloramine in combination with a surfactant in order to achieve synergistic biocidal effect (See Mayer [0035] mono- and dichloramine are taught; and see [0036], and [0042]; see [0071]). Mayer suggests forming the biocide from a reaction of hypochlorite with one of the enumerated ammonium sources including mono- or dichloramine (See [0028]-[0035]).  Further Mayer suggests that the effective concentration of haloamine is between 0.5 and 50 ppm based on “active level basis”, which is chlorine in the case of chloramine (See Mayer [0054]). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to either add mono- or dichloramine as biocides or combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.  See also MPEP 2143(I)(B), simple substitution of one prior art element for another to achieve predictable results is considered to be prima facie obvious.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that neither reference teaches the relative amounts of the SDBS and biocides and the achievement of synergy between the claimed components.  However, a person having ordinary skill would have still expected synergy between the SDBS of Yu and the biocides of Mayer since each are directed to a similar problem solving area as well as field of endeavor.  Further Yu suggests that the SDBS is synergistically used with a biocide and Mayer also teaches synergistic uses of biocides.  Both Yu and Mayer provide the same synergistic index formula for determine a level of synergy between the components of the composition added.  Accordingly, a person having ordinary skill in the art at the time of invention would have expected, and found it 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCAS A STELLING/           Primary Examiner, Art Unit 1773